 



Exhibit 10.03

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT, dated as of July 1, 2000, by and between The Hartford
Financial Services Group, Inc. (“The Hartford” or the “Company”), a Delaware
corporation, and Thomas M. Marra (“Executive”).

WITNESSETH:

          WHEREAS, the Company wishes to recognize the substantial services that
Executive has provided to the Company; and

          WHEREAS, the Company desires that Executive continue to perform such
services and to enter into an agreement embodying the terms of such employment
(the “Agreement”); and

          WHEREAS, Executive desires to continue such employment and enter into
such Agreement;

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the Company and Executive hereby agree as follows:

1. Employment.

(a) Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Executive and
Executive hereby agrees to continue his employment by the Company.

(b) Term of Employment. Except as otherwise provided below, the Company shall
employee Executive for the period commencing on July 1, 2000, (the Commencement
Date”) and ending on the third anniversary of the Commencement Date. At the
expiration of the original term or any extended term (each a “Renewal Date”),
Executive’s employment hereunder shall be extended automatically, upon the same
terms and conditions, for successive one-year periods, unless either party shall
give written notice to the other of its intention not to renew such employment
at least fifteen months prior to such Renewal Date. Without limiting the
generality of the foregoing, upon the occurrence of a Change of Control (as
defined below), the term of this Agreement shall be extended automatically
without any action by either party until the third anniversary of such Change of
Control. Notwithstanding the foregoing, if not previously terminated pursuant to
Sections 1(b), 5(a) or 6(a), the term of this Agreement shall terminate on the
last day of the month in which Executive attains age 65, and such a termination
upon Executive reaching age 65

1



--------------------------------------------------------------------------------



 



shall be deemed to be a Termination Due to Retirement for purposes of this
Agreement. The period during which Executive is employed pursuant to this
Agreement, including any extension thereof in accordance with this Section 1(b),
shall be referred to as the “Employment Period.”

2. Position and Duties.

During the Employment Period, Executive shall serve as Executive Vice President
of The Hartford and Chief Operating Officer of Hartford Life, Inc. and/or in
such other position or positions with the Company or its affiliates commensurate
with his position and experience as the Board of Directors of the Company (the
“Board”) or the Chairman of the Company (the “Chairman”) shall from time to time
specify. During the Employment Period, Executive shall have the duties,
responsibilities and obligations customarily assigned to individuals serving in
the position or positions in which Executive serves hereunder and such other
duties, responsibilities and obligations as the Board or the Chairman shall from
time to time specify. Executive shall devote his full time to the services
required of him hereunder, except for vacation time and reasonable periods of
absence due to sickness, personal injury or other disability, and shall use his
best efforts, judgement, skill and energy to perform such services in a manner
consonant with the duties of his position and to improve and advance the
business and interests of the Company and its affiliates. During the Employment
Period, Executive shall comply with the Code of Conduct of the Company. Unless
and to the extent inconsistent with the terms of any published Company policy or
code of conduct as in effect on the date hereof and as hereafter amended,
nothing contained herein shall preclude Executive from (a) serving on the board
of directors of any business corporation with the consent of the Board or the
Chairman, (b) serving on the board of, or working for, any charitable or
community organization, or (c) pursuing his personal financial and legal
affairs, so long as the foregoing activities, individually or collectively, do
not interfere with the performance of Executive’s duties hereunder or violate
any of the provisions of Section 9 hereof.

3. Compensation.



(a)   Base Salary. During the Employment Period, the Company shall pay Executive
a base salary at the annual rate as in effect on the date hereof. The annual
base salary payable under this paragraph shall be reduced, however, to the
extent that Executive elects to defer such salary under the terms of any
deferred compensation or savings plan or arrangement maintained or established
by the Company or its affiliates. The Board or the appropriate committee of the
Board may in its discretion periodically review Executive’s base salary in light
of competitive practices, the base salaries paid to other executive officers of
the Company and the performance of Executive and the Company and its applicable
affiliates, and may, in its discretion, increase such base salary by an amount
it determines to be appropriate. Any such increase shall not reduce or limit any
other obligation of the Company hereunder. Executive’s base salary (as set forth
above or as may be increased from time to time) shall not be reduced following
any Change of Control, but may be reduced prior to a Change of Control solely
pursuant to a cost-saving plan or structural realignment of total compensation
elements that includes all senior executives and only to the extent that such
reduction is proportionate to the reductions applicable to other senior
executives. Executive’s annual base salary payable hereunder, as it may be
increased or reduced from time to time as provided herein and without reduction
for any amounts deferred as described above, shall be referred to herein as
“Base Salary.” The Company shall

2



--------------------------------------------------------------------------------



 



    pay Executive the portion of his Base Salary not deferred not less
frequently than in equal monthly installments.



(b)   Annual Bonus. For each calendar year ending during the Employment Period,
Executive shall have the opportunity to earn and receive an annual bonus, based
on the achievement of target levels of performance, equal to the percentage of
his Base Salary used to calculate such annual bonus as of the date hereof.
Executive’s annual bonus opportunity may be increased above such percentage from
time to time by the Board or the appropriate committee thereof. Executive’s
annual bonus opportunity shall not be reduced following any Change of Control,
but may be reduced prior to a Change of Control solely pursuant to a cost-saving
plan or structural realignment of total compensation elements that includes all
senior executives and only to the extent that such reduction is proportionate to
the reductions applicable to other senior executives. Executive’s annual bonus
opportunity, as it may be increased or reduced from time to time as provided
herein, shall be referred to herein as “Target Bonus.” The actual bonus, if any,
payable for any such year shall be determined in accordance with the terms of
the Company’s Annual Executive Bonus Program or any successor annual incentive
plan (the “Annual Plan”) based upon the performance of the Company and/or its
applicable affiliates and/or Executive against target objectives established
under such Annual Plan. Subject to Executive’s election to defer all or a
portion of any annual bonus payable hereunder pursuant to the terms of any
deferred compensation or savings plan or arrangement maintained or established
by the Company or its affiliates, any annual bonus payable under this Section
3(b) shall be paid to Executive in accordance with the terms of the Annual Plan.



(c)   Long-term Incentive Compensation. During the Employment Period, Executive
shall participate in all of the Company’s existing and future long-term
incentive compensation programs for key executives at a level commensurate with
his position with the Company and consistent with the Company’s then current
policies and practices, as determined in good faith by the Board or the
appropriate committee of the Board.

4. Benefits, Perquisites and Expenses.



(a)   Benefits. During the Employment Period, Executive (and, to the extent
applicable, his dependents) shall be eligible to participate in or be covered
under (i) each welfare benefit plan or program maintained or as hereafter
amended or established by the Company or its applicable affiliates, including,
without limitation, each group life, hospitalization, medical, dental, health,
accident or disability insurance or similar plan or program of thereof, and (ii)
each pension, retirement, savings, deferred compensation, stock purchase or
other similar plan or program maintained or as hereafter amended or established
by the Company or its applicable affiliates, in each case to the extent that
Executive is eligible to participate in any such plan or program under the
generally applicable provisions thereof. Nothing in this Section 4(a) shall
limit the Company’s right to amend or terminate any such plan or program in
accordance with the procedures set forth therein or as permitted by applicable
law.

3



--------------------------------------------------------------------------------



 



(b)   Perquisites. For each calendar year during the Employment Period,
Executive shall be entitled to at least the number of paid vacation days per
year that Executive is entitled to as of the date hereof, and shall also be
entitled to receive such other perquisites as are generally provided to him as
of the date hereof or are hereafter provided to other similarly situated senior
executives of the Company in accordance with the then current policies and
practices of the Company.   (c)   Business Expenses. During the Employment
Period, the Company shall pay or reimburse Executive for all reasonable business
expenses incurred or paid by Executive in the performance of Executive’s duties
hereunder, upon presentation of expense statements or vouchers and such other
information as the Company may require and in accordance with the generally
applicable policies and procedures of the Company.   (d)   Office and Support
Staff. During the Employment Period, Executive shall be entitled to an office
with furnishings and other material appointments, and to secretarial and other
assistance, at a level that is at least commensurate with the foregoing provided
to him as of the date hereof or is hereafter provided to other similarly
situated senior executives of the Company.   (e)   Indemnification. The Company
shall indemnify Executive and hold Executive harmless from and against any
claim, loss or cause of action, regardless whether asserted during or after the
Employment Period, arising from or out of Executive’s performance as an officer,
director or employee of the Company or any of its affiliates or in any other
capacity, including any fiduciary capacity in which Executive serves at the
request of the Company, to the maximum extent permitted by applicable law and
under the Certificate of Incorporation and By-Laws of the Company, as may be
amended from time to time (the “Governing Documents”), provided that in no event
shall the protection afforded to Executive be less than that afforded under the
Governing Documents as in effect on the Commencement Date.

5. Termination of Employment.

The provisions of this Section 5 shall apply prior to the occurrence of a Change
of Control and, if Executive is still in the Company’s employ, shall again
become applicable upon the third anniversary of such Change of Control.



  (a)   Early Termination of the Employment Period. Notwithstanding Section 1(b)
hereof, the Employment Period shall end upon the earliest to occur of (i) a
Termination For Cause, (ii) a Termination Without Cause, (iii) a Voluntary
Termination, (iv) a Termination Due to Retirement, (v) a Termination Due to
Disability, or (vi) a Termination Due to Death.     (b)   Notice of Termination.
Communication of termination under this Section 5 shall be made to the other
party by Notice of Termination in the case of (i) a Termination For Cause,
(ii) a Termination Without Cause, or (iii) a Voluntary Termination.

4



--------------------------------------------------------------------------------



 



  (c)   Benefits Payable Upon Termination; Rules for Determining Reason for
Termination.



  (i)   Benefits Payable Upon Termination. Following the end of the Employment
Period pursuant to Section 5(a), Executive (or, in the event of his death, his
surviving spouse, if any, or if none, his estate) shall be paid the type or
types of compensation determined to be payable in accordance with the following
table, such payment to be made in the form specified in such table and at the
time established pursuant to Section 7 hereof. Capitalized terms used in such
table shall have the meanings set forth in Section 5(d) hereof.     (ii)   Rules
for Determining Reason for Termination.



  (A)   If a Voluntary Termination occurs on a date that Executive is eligible
for Retirement as defined in The Hartford Investment and Savings Plan, as may be
amended from time to time, or any successor plan thereof (the “Savings Plan”),
such Voluntary Termination shall instead be treated as a Termination Due to
Retirement solely for purposes of this Section 5.     (B)   No Termination
Without Cause shall be treated as a Termination Due to Retirement or a
Termination Due to Disability for purposes of any Pro Rata Target Bonus,
Severance Payment, Equity Awards or Vested Benefits Enhancement under this
Section 5, notwithstanding the fact that, either on, before or after the date of
termination of the Employment Period with respect thereto, (I) Executive was
eligible for Retirement as defined in the Savings Plan, (II) Executive requested
to be treated as a retiree for purposes of the Savings Plan or any other plan or
program of the Company or its affiliates, or (III) Executive or the Company
could have terminated Executive’s employment in a Termination Due to Disability
hereunder.

5



--------------------------------------------------------------------------------



 



BENEFITS PAYABLE: NON-CHANGE OF CONTROL

                                                          Welfare     Accrued  
Pro Rata Target   Severance           Vested Benefits   Benefits BENEFIT:

--------------------------------------------------------------------------------

  Salary

--------------------------------------------------------------------------------

  Bonus

--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

  Equity Awards

--------------------------------------------------------------------------------

  Vested Benefits

--------------------------------------------------------------------------------

  Enhancement

--------------------------------------------------------------------------------

  Continuation

--------------------------------------------------------------------------------

FORM OF               Determined Under the   Determined Under the      
Determined Under the PAYMENT:

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Applicable Plan

--------------------------------------------------------------------------------

  Applicable Plan

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Applicable Plan

--------------------------------------------------------------------------------

Termination For Cause
  Payable   Not Payable   Not Payable   Not Payable   Determined Under the
Applicable Plan   Not Payable   Not
Available  
Termination Without Cause
  Payable   Payable   Payable   Options / Restricted Stock: Payable   Determined
Under the Applicable Plan   Payable   Available

              Other Equity Awards: Determined Under the
Applicable Plan              
Voluntary
Termination
  Payable   Determined Under the Applicable Plan   Not
Payable   Determined Under the Applicable Plan   Determined Under the Applicable
Plan   Not Payable   Not Available  
Termination Due to Retirement
  Payable   Determined Under the Applicable Plan   Not Payable   Determined
Under the Applicable Plan   Determined Under the Applicable Plan   Not Payable  
Available  
Termination Due to Disability
  Payable   Payable   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Available  
Termination Due to Death
  Payable   Payable   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Not Available

6



--------------------------------------------------------------------------------



 



(d) Definitions.

“Accrued Salary” means any Base Salary earned, but unpaid, for services rendered
to the Company on or prior to the date on which the Employment Period ends
pursuant to Section 5(a) (other than Base Salary deferred pursuant to
Executive’s election, as contemplated by Section 3(a) hereof), plus any vacation
pay accrued by Executive as of such date.

“Available” means that the particular benefit shall be made available to
Executive to the extent specifically provided herein or required by applicable
law.

“Determined Under the Applicable Plan” means that the determination of whether a
particular benefit shall or shall not be paid to Executive, and, where
specifically required by this Agreement, the timing or form of any benefit
payment, shall be made solely by application of the terms of the plan or program
providing such benefit, except to the extent that the terms of such plan or
program are expressly superseded or modified by this Agreement.

“Equity Awards” means the outstanding stock option, restricted stock,
performance share and other equity or long-term incentive compensation awards,
if any, held by Executive as of the date of his termination.

“ERPs” means any excess retirement plans maintained or as hereafter amended or
established by the Company or its applicable affiliates.

“ESPs” means any excess investment and savings plans maintained or as hereafter
amended or established by the Company or its applicable affiliates.

“Lump Sum” means a single lump sum cash payment.

“Not Available” means that the particular benefit shall be not be made available
to Executive, except to the extent required by applicable law.

“Not Payable” means (i) with respect to benefits other than Equity Awards, such
benefits shall not be paid or otherwise provided to Executive, and (ii) with
respect to Equity Awards, such Equity Awards, to the extent unvested,
unexercisable, or subject to restrictions that have not yet lapsed, shall be
forfeited and/or canceled as of the date of termination of the Employment
Period, unless otherwise determined by the relevant Board or the appropriate
committee of the Board in its discretion.

7



--------------------------------------------------------------------------------



 



“Notice of Termination” means (i) in the case of a Termination For Cause, a
written notice given by the Company to Executive within 30 calendar days of the
Company’s having actual knowledge of the events giving rise to such Termination
For Cause, (ii) in the case of a Termination Without Cause, a written notice
given by the Company to Executive at least 30 calendar days before the effective
date of such Termination Without Cause, and (iii) in the case of a Voluntary
Termination, a written notice given by Executive to the Company indicating the
effective date of Executive’s termination of the Employment Period in such
Voluntary Termination, such effective date to be no earlier than 30 days
following the date such notice is received by the Company from Executive.

“Payable” means (i) with respect to benefits other than those described in
clause (ii) of this paragraph, such benefits shall be paid to Executive in the
amount, at the time, and in the form specified herein, and (ii) with respect to
benefits described in this clause (ii), the following shall apply solely in the
event of a Termination Without Cause, notwithstanding anything in the applicable
plan or program to the contrary: (A) with respect to any outstanding stock
options not yet expired as of the date of termination of the Employment Period,
Executive shall be treated as though he remained in the employ of the Company
for the two year period following such date, and except to the extent that any
such options first expire during such period under the applicable plan or
program, (I) any such options that would have become vested over such two year
period solely by reason of Executive remaining in the employ of the Company
during such period shall become immediately vested and nonforfeitable, (II) with
respect to any options that by their terms would vest if the stock of the
Company or an affiliate were to reach a specified market price, such options
shall become vested and nonforfeitable if and when such stock reaches such price
during such two year period, and (III) Executive shall have an additional two
years to exercise any vested options (beyond the time to exercise such options
permitted under the applicable plan or program), and (B) with respect to any
restricted stock subject to restrictions that have not yet lapsed as of the date
of termination of the Employment Period, such restrictions shall be deemed to
have lapsed and such restricted stock shall become immediately vested and
nonforfeitable as of such date.

“Pro-Rata Target Bonus” means an amount equal to the product of: (i) an amount
equal to the Target Bonus Executive would have been entitled to receive under
Section 3(b) for the calendar year in which the Employment Period terminates,
and (ii) a fraction (the “Service Fraction”), the numerator of which is equal to
the number of rounded months in such calendar year which have elapsed as of the
date of such termination, and the denominator of which is 12; provided that, if
the Employment Period terminates in the last quarter of any calendar year, the
Pro-Rata Target Bonus shall be the amount determined under the above formula or,
if greater, the product of: (A) the bonus that would have been paid to Executive
based on actual performance for such calendar year, and (B) the Service
Fraction.

“Severance Payment” means an amount equal to two times the sum of:
(i) Executive’s Base Salary at the rate in effect as of the date of termination
of the Employment Period, and (ii) Executive’s Target Bonus amount under Section
3(b) hereof for the calendar year in which the Employment Period terminates.

8



--------------------------------------------------------------------------------



 



“Termination Due to Death” means a termination of Executive’s employment due to
the death of Executive.

“Termination Due to Disability” means (i) a termination of Executive’s
employment by the Company as a result of a determination by the Board or the
appropriate committee thereof that Executive has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations set forth in
this Agreement on account of physical, mental or emotional incapacity resulting
from injury, sickness or disease for a period of (A) at least four consecutive
months, or (B) more than six months in any twelve month period, or
(ii) Executive’s termination of employment on account of Disability as defined
in The Hartford Investment and Savings Plan, as may be amended from time to
time.

“Termination Due to Retirement” means Executive’s termination of employment on
account of Executive’s Retirement as defined in The Hartford Investment and
Savings Plan, as may be amended from time to time.

“Termination For Cause” means a termination of Executive’s employment by the
Company for any of the following reasons: (i) Executive is convicted of or
enters a plea of guilty or nolo contendere to a felony, a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the business of the Company or its affiliates; (ii) in the
performance of his duties hereunder or otherwise to the detriment of the Company
or its affiliates, Executive engages in (A) willful misconduct, (B) willful or
gross neglect, (C) fraud, (D) misappropriation, (E) embezzlement, or (F) theft;
(iii) Executive willfully fails to adhere to the policies and practices of the
Company or devote substantially all of his business time and effort to the
affairs thereof, or disobeys the directions of the Board to do either of the
foregoing; (iv) Executive breaches this Agreement in any material respect;
(v) Executive is adjudicated in any civil suit to have committed, or
acknowledges in writing or in any agreement or stipulation his commission, of
any theft, embezzlement, fraud or other intentional act of dishonesty involving
any other person; or (vi) Executive violates the Code of Conduct of the Company.

“Termination Without Cause” means any involuntary termination of Executive’s
employment by the Company other than a Termination For Cause, a Termination Due
to Disability or a Termination Due to Death.

“Vested Benefits” means amounts that are vested or that Executive is otherwise
entitled to receive, without the performance by Executive of further services or
the resolution of a contingency, under the terms of or in accordance with any
investment and savings plan or retirement plan (including any plan providing
retiree medical benefits) of the Company or its affiliates, and any ERPs or ESPs
related thereto, and any deferred compensation or employee stock purchase plan
or similar plan or program of the Company or its affiliates.

“Vested Benefits Enhancement” means (i) a cash amount equal to the present
value, calculated using a discount rate equal to the then prevailing applicable
Federal rate as determined under Section 1274(d) of the Internal Revenue Code of
1986, as amended (the “Code”), of the additional retirement benefits that would
have been payable or available to

9



--------------------------------------------------------------------------------



 



Executive under any ERPs, based on (A) the age and service Executive would have
attained or completed had Executive continued in the Company’s employ until the
second anniversary of the date of termination of the Employment Period, and
(B) where compensation is a relevant factor, his pensionable compensation as of
such date, such compensation to include, on the same terms as apply to other
executives, any Severance Payment made to Executive, and (ii) solely for
purposes vesting in any benefits under any ESPs, Executive shall be treated as
having continued in the Company’s employ until the second anniversary of the
date of termination of the Employment Period.

“Voluntary Termination” means any voluntary termination of Executive’s
Employment by Executive pursuant to this Section 5, other than a Termination Due
to Retirement or a Termination Due to Disability by Executive.

“Welfare Benefits Continuation” means that until the second anniversary of the
date of termination of the Employment Period, Executive and, if applicable, his
dependents shall be entitled to continue participation in the life and health
insurance benefit plans of the Company or its affiliates in which Executive
and/or such dependents were participating as of the date of termination of the
Employment Period, and such other welfare benefit plans thereof in which the
Company is required by law to permit the participation of Executive and/or his
dependents, (collectively, the “Welfare Benefit Plans”). Such participation
shall be on the same terms and conditions (including the requirement that
Executive pay any premiums generally paid by an employee) as would apply if
Executive were still in the employ of the Company; provided that the continued
participation of Executive and/or his dependents in such Welfare Benefit Plans
shall cease on such earlier date as Executive may become eligible for comparable
welfare benefits provided by a subsequent employer. To the extent that Welfare
Benefits Continuation cannot be provided under the terms of the applicable plan,
policy or program, the Company shall provide a comparable benefit under another
plan or from the Company’s general assets.

6. Termination Following a Change of Control or Potential Change of Control.

This Section 6 shall apply (instead of Section 5) during the period commencing
upon a Change of Control and continuing until the third anniversary thereof;
provided that, in the event that Executive’s employment is terminated by the
Company in a Termination Without Cause after the occurrence of a Potential
Change of Control and a Change of Control occurs within one year following the
date of such termination, then solely for purposes of this Agreement, Executive
shall be deemed to have remained in the Company’s employ until the occurrence of
the Change of Control and thereafter to have then been terminated by the Company
in a Termination Without Cause. As a result, Executive shall be entitled to
receive the

10



--------------------------------------------------------------------------------



 



excess of (i) the benefits payable in the event of a Termination Without Cause
under this Section 6, over (ii) the amount of any benefits payable to Executive
under Section 5.



  (a)   Early Termination of the Employment Period. Notwithstanding Section 1(b)
hereof, the Employment Period shall end upon the earliest to occur of (i) a
Termination For Cause, (ii) a Termination Without Cause, (iii) a Voluntary
Termination Within 180 Days, (iv) a Voluntary Termination After 180 Days, (v) a
Termination For Good Reason, (vi) a Termination Due to Retirement, (vii) a
Termination Due to Disability, or (viii) a Termination Due to Death.     (b)  
Notice of Termination. Communication of termination under this Section 6 shall
be made to the other party by Notice of Termination in the case of (i) a
Termination For Cause, (ii) a Termination Without Cause, (iii) a Voluntary
Termination Within 180 Days, (iv) a Voluntary Termination After 180 Days, or
(v) a Termination For Good Reason.     (c)   Benefits Payable Upon Termination;
Rules for Determining Reason for Termination.



  (i)   Benefits Payable Upon Termination. Following the end of the Employment
Period, Executive (or, in the event of his death, his surviving spouse, if any,
or if none, his estate) shall be paid the type or types of compensation
determined to be payable in accordance with the following table, such payment to
be made in the form specified in such table and at the time established pursuant
to Section 7 hereof. Capitalized terms used in such table (and otherwise in this
Section 6) that are defined in Section 5, and not specifically defined in
Section 6(d) hereof, shall have the meanings ascribed thereto under Section 5.
Where such a capitalized term is defined solely in Section 6(d), or in both
Section 5 and Section 6(d), such term shall have the meaning ascribed to it in
Section 6(d).     (ii)   Rules for Determining Reason for Termination.



  (A)   No Termination Without Cause, Voluntary Termination Within 180 Days or
Termination For Good Reason shall be treated as a Termination Due to Retirement
or a Termination Due to Disability for purposes of any Pro Rata Target Bonus,
Severance Payment, Equity Awards or Vested Benefits Enhancement under this
Section 6, notwithstanding the fact that, either on, before or after the Date of
Termination with respect thereto,(I) Executive was eligible for Retirement as
defined in the Savings Plan, (II) Executive requested to be treated as a retiree
for purposes of the Savings Plan or any other plan or program of the Company or
its affiliates, or (III) Executive or the Company could have terminated
Executive’s employment in a Termination Due to Disability hereunder.

11



--------------------------------------------------------------------------------



 



  (B)   No Termination Due to Retirement shall be treated as a Voluntary
Termination After 180 Days for purposes of this Section 6, notwithstanding the
fact that the Date of Termination for such Termination Due to Retirement may
occur within 180 days following a Change of Control.     (C)   Notwithstanding
any provision in this Agreement to the contrary, in the event of a Change of
Control as described in clause (iii) or clause (iv) of the definition of the
term change of Control in Section 6(d) of this Agreement, if the employment of
Executive involuntarily terminates on or after the date of a shareholder
approval described in either of such clauses but before the date of a
consummation described in either of such clauses, the date of termination of
Executive’s employment shall be deemed for the purposes of this Agreement to be
the day following the date of the applicable consummation.

12



--------------------------------------------------------------------------------



 



BENEFITS PAYABLE: CHANGE OF CONTROL

                                  Accrued   Pro Rata Target   Severance        
  Vested Benefits   Welfare BENEFIT

--------------------------------------------------------------------------------

  Salary

--------------------------------------------------------------------------------

  Bonus

--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

  Equity Awards

--------------------------------------------------------------------------------

  Vested Benefits

--------------------------------------------------------------------------------

  Enhancement

--------------------------------------------------------------------------------

  Benefits Continuation

--------------------------------------------------------------------------------

FORM OF               Determined Under the   Determined Under the      
Determined Under the PAYMENT

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Applicable Plan

--------------------------------------------------------------------------------

  Applicable Plan

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

  Applicable Plan

--------------------------------------------------------------------------------

Termination For Cause
  Payable   Not Payable   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Not Available  
Termination Without Cause
  Payable   Payable   Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Payable   Available  
Voluntary Termination Within
180 Days
  Payable   Payable   Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Payable   Available  
Voluntary
Termination
After
180 Days
  Payable   Not Payable   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Not Available  
Termination For Good Reason
  Payable   Payable   Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Payable   Available  
Termination Due to Retirement
  Payable   Determined Under the
Applicable Plan   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Available  
Termination Due to Disability
  Payable   Payable   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Available  
Termination Due to Death
  Payable   Payable   Not Payable   Determined Under the Applicable Plan  
Determined Under the Applicable Plan   Not Payable   Not Available

13



--------------------------------------------------------------------------------



 



(d)   Definitions.

“Beneficial Owner” means any Person who, directly or indirectly, has the right
to vote or dispose of or has “beneficial ownership” (within the meaning of Rule
13d-3 under the Securities and Exchange Act of 1934, as amended (the “Act”)) of
any securities of a company, including any such right pursuant to any agreement,
arrangement or understanding (whether or not in writing), provided that: (i) a
Person shall not be deemed the Beneficial Owner of any security as a result of
an agreement, arrangement or understanding to vote such security (A) arising
solely from a revocable proxy or consent given in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the Exchange Act
and the applicable rules and regulations thereunder, or (B) made in connection
with, or to otherwise participate in, a proxy or consent solicitation made, or
to be made, pursuant to, and in accordance with, the applicable provisions of
the Exchange Act and the applicable rules and regulations thereunder, in either
case described in clause (A) or (B) above, whether or not such agreement,
arrangement or understanding is also then reportable by such Person on
Schedule 13D under the Exchange Act (or any comparable or successor report); and
(ii) a Person engaged in business as an underwriter of securities shall not be
deemed to be the Beneficial Owner of any security acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

“Change of Control” means:



  (i)   a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary of the Company is the Beneficial
Owner of twenty percent or more of the outstanding stock of the Company entitled
to vote in the election of directors of the Company;     (ii)   any Person,
other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary of the Company shall purchase
shares pursuant to a tender offer or exchange offer to acquire any stock of the
Company (or securities convertible into stock) entitled to vote in the election
of directors of the Company for cash, securities or any other consideration,
provided that after consummation of the offer, the Person in question is the
Beneficial Owner of fifteen percent or more of the outstanding stock of the
Company entitled to vote in the election of directors of the Company (calculated
as provided in paragraph (d) of Rule 13d-3 under the Act in the case of rights
to acquire stock);

14



--------------------------------------------------------------------------------



 



  (iii)   any merger, consolidation, recapitalization or reorganization of the
Company approved by the stockholders of the Company shall be consummated, other
than any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Company entitled to vote
in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;     (iv)   any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company approved by the stockholders of
the Company shall be consummated; or     (v)   within any 24 month period, the
persons who were directors of the Company immediately before the beginning of
such period (the “Incumbent Directors”) shall cease (for any reason other than
death) to constitute at least a majority of the Board or the board of directors
of any successor to the Company, provided that any director who was not a
director at the beginning of such period shall be deemed to be an Incumbent
Director if such director (A) was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this clause (v), and (B) was not designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause
(iii) or (iv) of this definition of the term Change of Control in Section 6(d)
of this Agreement.



      “Date of Termination” means (i) in the case of a termination of the
Employment Period for which a Notice of Termination is required, the date of
receipt of such Notice of Termination or, if later, the date specified therein,
as the case may be, or (ii) in all other cases, the actual date on which
Executive’s employment terminates during the Employment Period.

15



--------------------------------------------------------------------------------



 



      “Not Payable” means that a particular benefit shall not be paid or
otherwise provided to Executive.         “Notice of Termination” means (i) in
the case of a Termination For Cause, a written notice given by the Company to
Executive, within 30 calendar days of the Company’s having actual knowledge of
the events giving rise to such termination, (ii) in the case of a Termination
Without Cause, a written notice given by the Company to Executive at least 30
calendar days before the effective date of such Termination Without Cause,
(iii) in the case of a Voluntary Termination Within 180 Days or a Voluntary
Termination After 180 Days, a written notice given by Executive to the Company
at least 30 calendar days before the effective date of such termination, and
(iv) in the case of a Termination For Good Reason, a written notice given by
Executive to the Company within 180 days of Executive’s having actual knowledge
of the events giving rise to such Termination For Good Reason, and which (A)
indicates the specific termination provision in this Agreement relied upon,
(B) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (C) if the termination date is other than the date
of receipt of such notice, specifies the termination date of this Agreement
(which date shall be not more than 15 days after the giving of such notice). The
failure by Executive to set forth in such Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason shall not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.         “Payable” means that a
particular benefit shall be paid to Executive in the amount, at the time, and in
the form specified herein.         “Person” has the meaning ascribed to such
term in Section 3(a)(9) of the Act, as supplemented by Section 13(d)(3) of the
Act; provided, however, that Person shall not include (i) the Company, any
subsidiary of the Company or any other Person controlled by the Company,
(ii) any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or of any subsidiary of the Company, or (iii) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of securities of the
Company.         “Potential Change of Control” means:



  (i)   a Person shall commence a tender offer, which if successfully
consummated, would result in such Person being the Beneficial Owner of 15% of
the stock of the Company entitled to vote in the election of directors of the
Company;     (ii)   the Company shall enter into an agreement the consummation
of which shall constitute a Change of Control of the Company;

16



--------------------------------------------------------------------------------



 



  (iii)   solicitation of proxies for the election of directors of the Company
by anyone other than the Company, which, if such directors were elected, would
result in the occurrence of a Change of Control described in Section 6(d) of
this Agreement; or     (iv)   any other event shall occur which is deemed to be
a Potential Change of Control by the Board or the appropriate Committee thereof.

“Severance Payment” means a cash amount equal to three times the sum of
(i) Executive’s Base Salary at the rate in effect as of the date on which the
Employment Period terminates, and (ii) Executive’s Target Bonus for such year.

“Termination For Cause” means the Company’s termination of Executive’s
employment due to (i) Executive’s conviction of a felony; (ii) an act or acts of
extreme dishonesty or gross misconduct on Executive’s part which result or are
intended to result in material damage to the Company’s business or reputation;
or (iii) repeated material violations by Executive of his obligations under
Section 2 of this Agreement, which violations are demonstrably willful and
deliberate on Executive’s part and which result in material damage to the
Company’s business or reputation.

“Termination For Good Reason” means the occurrence of any of the following after
the occurrence of a Potential Change of Control or a Change of Control:



  (i)   (A)the assignment to Executive of any duties inconsistent in any
material adverse respect with Executive’s position, duties, authority or
responsibilities as contemplated by Section 2 of this Agreement, or (B) any
other material adverse change in such position, including titles, authority or
responsibilities;     (ii)   any failure by the Company to comply with any of
the provisions of Sections 3 and 4 of this Agreement at a level of least equal
to that in effect immediately preceding the Change of Control or a Potential
Change of Control, other than an insubstantial or inadvertent failure remedied
by the Company promptly after receipt of notice thereof given by Executive;    
(iii)   the Company’s requiring Executive to be based at any office or location
more than 25 miles from the location at which he performed his services
specified under Section 2 hereof immediately prior to the Change of Control or a
Potential Change of Control, except for travel reasonably required in the
performance of Executive’s responsibilities;     (iv)   any failure by the
Company to obtain the assumption and agreement to perform this Agreement by a
successor as contemplated by Section 10(d) hereof; or

17



--------------------------------------------------------------------------------



 



  (v)   any attempt by the Company to terminate the Executive’s employment in a
Termination For Cause that is determined in a proceeding pursuant to Section 9
or Section 10 hereof not to constitute a Termination For Cause.

Notwithstanding the foregoing, a termination of Executive’s employment shall not
be treated as a Termination For Good Reason (I) if Executive shall have
consented in writing to the occurrence of the event giving rise to the claim of
Termination For Good Reason, or (II) if Executive shall have delivered a Notice
of Termination to the Company, and the facts and circumstances specified therein
as providing a basis for such Termination For Good Reason are cured by the
Company within 10 days of its receipt of such Notice of Termination.

“Vested Benefits Enhancement” means (i) a cash amount equal to the present
value, calculated using a discount rate equal to the then prevailing applicable
Federal rate as determined under Section 1274(d) of the Internal Revenue Code of
1986, as amended (the “Code”), of the additional retirement benefits that would
have been payable or available to Executive under any ERPs, based on (A) the age
and service Executive would have attained or completed had Executive continued
in the Company’s employ until the third anniversary of the occurrence of the
Change of Control, and (B) where compensation is a relevant factor, his
pensionable compensation as of the Date of Termination, such compensation to
include, on the same terms as apply to other executives, any Severance Payment
made to Executive, (ii) solely for purposes of vesting in any benefits under any
ESPs, Executive shall be treated as having continued in the Company’s employ
until the third anniversary of the occurrence of such Change of Control, and
(iii) solely for purposes of determining eligibility for retiree medical
benefits under any retirement plan or any retiree welfare benefit plan, policy
or program of the Company or its affiliates, and any ERPs related thereto,
Executive shall be treated as having continued in the Company’s employ until the
third anniversary of the occurrence of such Change of Control and to have
retired on the last day of such period.

“Voluntary Termination Within 180 Days” means a termination of employment by
Executive for any reason within the first 180 days following a Change of
Control, and “Voluntary Termination After 180 Days” means a termination of
employment by Executive other than a Termination For Good Reason, a Termination
Due to Disability by Executive, or a Termination Due to Death within the
remaining 2 years and 6 months following a Change of Control.

“Welfare Benefits Continuation” shall have the same meaning as that described in
Section 5 hereof, except that the entitlement of Executive and/or his dependents
to participation in the Welfare Benefit Plans shall continue until the third
anniversary of the Date of Termination.



(e)   Out-Placement Services. If the Employment Period terminates because of a
Termination Without Cause or a Termination For Good Reason, Executive shall be
entitled to out-

18



--------------------------------------------------------------------------------



 



placement services, provided by the Company or its designee at the Company’s
expense, for 12 months following the Date of Termination, or such lesser period
as the Executive may require such services.



(f)   Certain Further Payments by Company.



  (i)   Tax Reimbursement Payment. In the event that any amount or benefit paid
or distributed to Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to Executive by the Company or
any affiliate (collectively, the “Covered Payments”), are or become subject to
the tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended, or any similar tax that may hereafter be imposed, the
Company shall pay to the Executive at the time specified in this Section an
additional amount (the “Tax Reimbursement Payment”) such that the net amount
retained by the Executive with respect to such Covered Payments, after deduction
of any Excise Tax on the Covered Payments and any Federal, state and local
income tax and other tax on the Tax Reimbursement Payment provided for by this
Section, but before deduction for any Federal, state or local income or
employment tax withholding on such Covered Payments, shall be equal to the
amount of the Covered Payments.     (ii)   Applicable Rules. For purposes of
determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax,



  (A)   such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and     (B)   the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.



  (iii)   Additional Rules. For purposes of determining the amount of the Tax
Reimbursement Payment, the Executive shall be deemed to pay: (A) Federal

19



--------------------------------------------------------------------------------



 



      income taxes at the highest applicable marginal rate of Federal income
taxation for the calendar year in which the Tax Reimbursement Payment is to be
made, and (B) any applicable state and local income and other taxes at the
highest applicable marginal rate of taxation for the calendar year in which the
Tax Reimbursement Payment is to be made, net of the maximum reduction in Federal
incomes taxes which could be obtained from the deduction of such state or local
taxes if paid in such year.



  (iv)   Repayment or Additional Payment in Certain Circumstances.



  (A)   Repayment. In the event that the Excise Tax is subsequently determined
by the Accountants or pursuant to any proceeding or negotiations with the
Internal Revenue Service to be less than the amount taken into account hereunder
in calculating the Tax Reimbursement Payment made, Executive shall repay to the
Company, at the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of such prior Tax Reimbursement Payment that
would not have been paid if such lesser Excise Tax had been applied in initially
calculating such Tax Reimbursement Payment. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be repaid to the
Company has been paid to any Federal, state or local tax authority, repayment
thereof shall not be required until actual refund or credit of such portion has
been made to Executive by the applicable tax authority. Executive and the
Company shall mutually agree upon the course of action to be pursued (and the
method of allocating the expenses thereof) if Executive’s good faith claim for
refund or credit is denied.     (B)   Additional Tax Reimbursement Payment. In
the event that the Excise Tax is later determined by the Accountants or pursuant
to any proceeding or negotiations with the Internal Revenue Service to exceed
the amount taken into account hereunder at the time the Tax Reimbursement
Payment is made (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of the Tax
Reimbursement Payment), the Company shall make an additional Tax Reimbursement
Payment in respect of such excess (plus any interest or penalty payable with
respect to such excess) at the time that the amount of such excess is finally
determined.



  (v)   Timing for Tax Reimbursement Payment. The Tax Reimbursement Payment (or
portion thereof) provided for in this Section 6 shall be paid to Executive not
later than 10 business days following the payment of the Covered Payments;
provided,

20



--------------------------------------------------------------------------------



 



      however, that if the amount of such Tax Reimbursement Payment (or portion
thereof) cannot be finally determined on or before the date on which payment is
due, the Company shall pay to Executive by such date an amount estimated in good
faith by the Accountants to be the minimum amount of such Tax Reimbursement
Payment and shall pay the remainder of such Tax Reimbursement Payment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined, but in no event later than 45 calendar
days after payment of the related Covered Payment. To the extent that the amount
of the estimated Tax Reimbursement Payment exceeds the amount subsequently
determined to have been due, Executive shall repay such excess to the Company on
the fifth business day after written demand by the Company for payment.

7. Timing of Payments.

Accrued Salary, Severance Payments and Vested Benefits Enhancements shall be
paid no later than 10 days following the termination of the Employment Period.
Pro-Rata Target Bonus shall be paid as follows: (a) if the Employment Period
terminates in the first, second or third calendar quarter of any particular
calendar year, then the Pro-Rata Target Bonus shall be paid no later than
10 days following the termination of the Employment Period; or (b) if the
Employment Period terminates in the fourth calendar quarter of any particular
calendar year, then the Pro-Rata Target Bonus shall be paid no later than the
same time as similar awards are paid to other executives participating in the
plans or programs under which the awards are paid, but in no event later than
March 31 of the calendar year following the end of such fourth calendar quarter.
Vested Benefits and Equity Awards shall be paid no later than the time for
payment Determined Under the Applicable Plan except as otherwise expressly
superseded or modified by this Agreement. Tax Reimbursement Payments shall be
paid at the time specified in Section 6 hereof. Notwithstanding the foregoing,
solely for purposes of amounts payable pursuant to Section 5 hereof, if any
amount payable to Executive pursuant to Section 5 would be nondeductible by the
Company under Section 162(m) of the Code if paid in the year of Executive’s
termination, the Company shall have the option of paying such nondeductible
amount, with interest at the one-year treasury bill rate as in effect on the
date of such termination as reported in the Wall Street Journal, on the first
day of the second calendar quarter in the year following such termination.

8. Full Discharge of Company Obligations.

Except in the case of amounts payable to executive in the event of a termination
of employment following a Potential Change of Control as described in the first
paragraph of Section 6, and except as expressly provided in the last sentence of
this Section 8, the amounts payable to Executive pursuant to Section 5 following
termination of his employment (including amounts payable with respect to Vested
Benefits) shall be in full and complete satisfaction of Executive’s rights under
Section 5 of this Agreement and any other claims he may have in respect of his

21



--------------------------------------------------------------------------------



 



employment by the Company or any of its affiliates. Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon Executive’s receipt of such amounts, the Company shall be released and
discharged from any and all liability to Executive in connection with Section 5
of this Agreement or otherwise in connection with Executive’s employment with
the Company and its affiliates. Nothing in this Section 8 shall be construed to
release the Company from its obligation to indemnify Executive as provided in
Section 4(e) hereof.

9. Noncompetition, Confidentiality and Other Covenants.

By and in consideration of the compensation and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein,
Executive agrees to the following:



  (a)   Noncompetition. During the Employment Period and until the earlier of:
(i) the last day of the one year period following any Voluntary Termination of
the Employment Period by Executive pursuant to Section 5 hereof, or (ii) the
date a Change of Control occurs (the “Restriction Period”), Executive shall not
become associated with any entity, whether as a principal, partner, employee,
agent, consultant, shareholder (other than as a holder, or a member of a group
which is a holder, of not in excess of 1% of the outstanding voting shares of
any publicly traded company) or in any other relationship or capacity, paid or
unpaid, that is actively engaged in any geographic area in any business which is
in competition with the business of the Company. The Company shall, in its sole
discretion, have the right to enforce or waive the terms of this provision in
connection with the Restriction Period. If the Company exercises its right to
enforce this provision for the Restriction Period, the Company will provide
Executive with written notice of its intent to enforce and agrees to pay
Executive one year of Executive’s then current Base Salary and one year of
Executive’s then current Target Bonus as compensation for the Restriction
Period. Executive agrees that the terms of the Restriction Period are reasonable
and that this compensation is above and beyond any amounts necessary to support
the terms of the Restriction Period a set forth herein. Notwithstanding anything
herein to the contrary, the terms of this Section 9(a) shall not apply in the
event of any termination of employment following a Change of Control as provided
for in Section 6 of this Agreement, including any termination following a
potential Change of Control as described in the first paragraph of Section 6.  
  (b)   Confidentiality. Without the prior written consent of the Company,
except to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose to any third person, or permit the use of for the benefit of
any person or any entity other than The Company or its affiliates, any trade
secrets, customer lists, information regarding product development, marketing
plans, sales plans, management organization information (including data and
other information relating to members of the Board and management), operating
policies or manuals, business plans, financial records, or other financial,
organizational, commercial, business, sales, marketing, technical, product or
employee information

22



--------------------------------------------------------------------------------



 



      relating to the Company or its affiliates or information designated as
confidential, proprietary, and/or a trade secret, or any other information
relating to the Company or its affiliates that Executive knows from the
circumstances, in good faith and good conscience, should be treated as
confidential, or any information that the Company or its affiliates may receive
belonging to customers, agents or others who do business with the Company or its
affiliates, except to the extent that any such information previously has been
disclosed to the public by the Company or is in the public domain (other than by
reason of Executive’s violation of this Section 9(b)).     (c)  
Non-Solicitation of Employees. During the Employment Period and until the
earlier of: (i) the last day of the one year period following any Voluntary
Termination of the Employment Period by Executive pursuant to Section 5 hereof,
or (ii) the date a Change of Control occurs, Executive shall not directly or
indirectly solicit, encourage or induce any employee of the Company or its
affiliates to terminate employment with such entity, and shall not directly or
indirectly, either individually or as owner, agent, employee, consultant or
otherwise, employ or offer employment to any person who is or was employed by
the Company or an affiliate thereof unless such person shall have ceased to be
employed by such entity for a period of at least six months. Notwithstanding
anything herein to the contrary, the terms of this Section 9(c) shall not apply
in the event of any termination of employment following a Change of Control as
provided for in Section 6 of this Agreement, including any termination following
a potential Change of Control as described in the first paragraph of Section 6.
    (d)   Company Property. Except as expressly provided herein, promptly
following any termination of the Employment Period, Executive shall return to
the Company all property of the Company, and all copies thereof in Executive’s
possession or under his control.     (e)   Injunctive Relief and Other Remedies
with Respect to Covenants. Executive acknowledges and agrees that the covenants
and obligations of Executive with respect to noncompetition, confidentiality,
nonsolicitation, and Company property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
(i) shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining Executive
from committing any violation of the covenants and obligations contained in this
Section 9, and (ii) shall have no further obligation to make any payments to
Executive hereunder following any material violation of the covenants and
obligations contained in this Section 9. These remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity. In connection with the foregoing provisions of this Section 9, Executive
represents that his economic means and circumstances are such that such
provisions will not prevent him from providing for himself and his family on a
basis satisfactory to him. Notwithstanding the foregoing, in no event shall an
asserted violation of the provisions of this Section constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement following a Change of Control.

23



--------------------------------------------------------------------------------



 



10. Miscellaneous.



  (a)   Survival. All of the provisions of Sections 5 (relating to termination
of the Employment Period prior to a Change of Control), 6 (relating to
termination of the Employment Period following a Change of Control or a
Potential Change of Control), 9 (relating to noncompetition, confidentiality,
nonsolicitation and Company property), 10(b) (relating to arbitration), 10(c)
(relating to legal fees) and 10(n) (relating to governing law) of this Agreement
shall survive the termination of this Agreement.     (b)   Arbitration. Except
as provided in Section 9, any dispute or controversy arising under or in
connection with this Agreement shall be resolved by binding arbitration. Such
arbitration shall be held in the city of Hartford, Connecticut and except to the
extent inconsistent with this Agreement, shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time of the arbitration, and otherwise in accordance with the
principles that would be applied by a court of law or equity. The arbitrator
shall be acceptable to both the Company and Executive. If the parties cannot
agree on an acceptable arbitrator, the dispute or controversy shall be heard by
a panel of three arbitrators; one appointed by each of the parties and the third
appointed by the other two arbitrators. The Company and Executive further agree
that they will abide by and perform any award or awards rendered by the
arbitrators and that a judgment may be entered on any award or awards rendered
by any state or federal court having jurisdiction over the Company or Executive
or any of their respective property.     (c)   Legal Fees and Expenses. In any
contest (whether initiated by Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay Executive’s legal expenses (or cause such expenses to be paid)
including, without limitation, his reasonable attorney’s fees, on a quarterly
basis, upon presentation of proof of such expenses in a form acceptable to the
Company, provided that Executive shall reimburse the Company for such amounts,
plus simple interest thereon at the 90-day United States Treasury Bill rate as
in effect from time to time, compounded annually, if Executive shall not
prevail, in whole or in part, as to any material issue as to the validity,
enforceability or interpretation of any provision of this Agreement.     (d)  
Successors; Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. The Company shall require any
successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform the Agreement if no such succession had taken place. This
Agreement is personal to the Executive and, without

24



--------------------------------------------------------------------------------



 



      the prior written consent of the Company, shall not be assignable by
Executive otherwise than by will or the law of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.     (e)   Assignment. Except as provided in Section 10(d),
neither this Agreement nor any of the rights or obligations hereunder shall be
assigned or delegated by any party hereto without the prior written consent of
the other party.     (f)   Entire Agreement. This Agreement constitutes the
entire agreement between the parties hereto with respect to the matters referred
to herein. This Agreement supersedes and replaces any prior employment or
severance agreement or arrangement between the Company and Executive. No other
agreement relating to the terms of Executive’s employment by the Company, oral
or otherwise, shall be binding between the parties unless it is in writing and
signed by the party against whom enforcement is sought. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Executive acknowledges that he is entering
into this Agreement of his own free will and accord, and with no duress, and
that he has read this Agreement and that he understands it and its legal
consequences.     (g)   Severability; Reformation. In the event that one or more
of the provisions of this Agreement shall become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. In the
event of a determination that any of the provisions of Section 9(a), Section
9(b) or Section 9(c) are not enforceable in accordance with their terms,
Executive and the Company agree that such Section shall be reformed to make such
Section enforceable in a manner that provides the Company the maximum rights
permitted at law.     (h)   Waiver. Waiver by any party hereto of any breach or
default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert its or his rights hereunder
on any occasion or series of occasions.     (i)   Notices. Any notice required
or desired to be delivered under this Agreement shall be in writing and shall be
delivered personally, by courier service, by registered mail, return receipt
requested, or by telecopy and shall be effective upon actual receipt by the
party to which such notice shall be directed, and shall be addressed as follows
(or to such other address as the party entitled to notice shall hereafter
designate in accordance with the terms hereof):

25



--------------------------------------------------------------------------------



 



     
If to the Company:
  The Hartford Financial Services Group, Inc.

  Law Department, HO-1-09

  Hartford Plaza

  Hartford, CT 06115

  Attention: Corporate Secretary
 
   
With a copy to:
  Debevoise & Plimpton

  875 Third Avenue

  New York, NY 10022

  Attn: Lawrence K. Cagney, Esq.
 
   
If to Executive:
  The home address of Executive

  shown on the records of the Company



  (j)   Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.     (k)  
Headings. Headings to provisions of this Agreement are for the convenience of
the parties only and are not intended to be part of or to affect the meaning or
interpretation hereof.     (l)   Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.     (m)   Withholding.
Any payments provided for herein shall be reduced by any amounts required to be
withheld by the Company from time to time under applicable Federal, State or
local income or employment tax laws or similar statutes or other provisions of
law then in effect.

26



--------------------------------------------------------------------------------



 



  (n)   Governing Law. This Agreement shall be governed by the laws of the State
of Connecticut, without reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply.

27